DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 05/18/2021.
Claims 1-6 are pending.  Claims 1, 5, and 6 are independent claims.
The Amendment to the Specification filed 05/18/2021 has been received and will be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stuntebeck et al. (“Stuntebeck”), U.S. Pub. No. 2016/0292441 A1, published October 2016.
Regarding independent claim 1, Stuntebeck teaches a document processing apparatus comprising: a processor programmed to divide a document into plural partial structures; because Stuntebeck teaches a file editor and a file renderer to edit and render data files such as a word processor, PDF file editor, image file editor, or audio and video editor (par. 0024-26). Stuntebeck teaches a containerized content application to restrict access to content resources 
Stuntebeck teaches including an image as one of the partial structures; because Stuntebeck teaches that the file editor may generate a user interface and the user identifies restricted content in the data file using an in input device, for example, to define a spatial region within an image that denotes the restricted content (par. 0032). Stuntebeck teaches the file editor may perform visual content recognition techniques such as facial or object recognition to identify individuals or objects represented in an image or video data file, and determine that the segment in which an individual appears includes restricted content (par. 0037) and teaches replacing such restricted content in the original data file with replacement content, for example, graphics (par. 0041).
Stuntebeck teaches determine, for each partial structure, whether content of the partial structure includes an element corresponding to a predetermined concealment type; determine that a partial structure which does not include an element corresponding to the concealment type is releasable; and determine that partial structures which includes an element corresponding to the concealment type is unreleasable; because Stuntebeck teaches compliance rules such as a whitelist or blacklist that specifies whether particular users or groups of users are authorized users, when content is identified by a user or management system as comprising restricted content, the user or system can identify individual users or groups of users that are allowed to view the restricted content (par. 0018-0020). Stuntebeck teaches that the file editor can identify restricted content in the data file automatically without the assistance of the user, for example, parsing a text file to compare the text to strings including keywords, names, addresses, digits identifiers, addresses, account numbers, and phone numbers, as well as identifying restricted 
Stuntebeck teaches after restricted content for a data file has been identified, the file editor generates a redacted version of the data file with the restricted content being omitted, and in some examples, replacing the restricted content in the original data file with replacement content, such as null or blank characters, or for images, predefined graphics such as single colored shapes (par. 0040-0041). Stuntebeck teaches in some examples the restricted content is separated into multiple portions and stored in separate locations (par. 0044).

Regarding independent claim 5, Stuntebeck teaches a non-transitory computer readable medium storing a program that causes a computer to execute a document process, the document process comprising: dividing a document into plural partial structures; because Stuntebeck teaches multiple computing devices that are arranged in one or more server banks (par. 0012-0013). Stuntebeck teaches a file editor and a file renderer to edit and render data files such as a word processor, PDF file editor, image file editor, or audio and video editor (par. 0024-26). Stuntebeck teaches a containerized content application to restrict access to content resources depending on user compliance rules (par. 0026; par. 0017-0018). Stuntebeck teaches dividing a document into partial structures such as fields (par. 0039) or text strings (par. 0034-0035).
Stuntebeck teaches including an image as one of the partial structures; because Stuntebeck teaches that the file editor may generate a user interface and the user identifies restricted content in the data file using an in input device, for example, to define a spatial region within an image that denotes the restricted content (par. 0032). Stuntebeck teaches the file editor 
Stuntebeck teaches determining, for each partial structure, whether content of the partial structure includes an element corresponding to a predetermined concealment type; determining that a partial structure which does not include an element corresponding to the concealment type is releasable; and determining that a partial structures which includes an element corresponding to the concealment type is unreleasable; because Stuntebeck teaches compliance rules such as a whitelist or blacklist that specifies whether particular users or groups of users are authorized users, when content is identified by a user or management system as comprising restricted content, the user or system can identify individual users or groups of users that are allowed to view the restricted content (par. 0018-0020). Stuntebeck teaches that the file editor can identify restricted content in the data file automatically without the assistance of the user, for example, parsing a text file to compare the text to strings including keywords, names, addresses, digits identifiers, addresses, account numbers, and phone numbers, as well as identifying restricted content by the formatting or structure of the text (par. 0034-0035), as well as other methods of identifying restricted content such as user identified fields and a directory service (par. 0036; par. 0039).
Stuntebeck teaches after restricted content for a data file has been identified, the file editor generates a redacted version of the data file with the restricted content being omitted, and in some examples, replacing the restricted content in the original data file with replacement 

Regarding independent claim 6, Stuntebeck teaches a document processing apparatus comprising: division means for dividing a document into plural partial structures; because Stuntebeck teaches multiple computing devices that are arranged in one or more server banks (par. 0012-0013), compare to “division means” and “determination means” and specification, page 13 describing computer configuration. Stuntebeck teaches a file editor and a file renderer to edit and render data files such as a word processor, PDF file editor, image file editor, or audio and video editor (par. 0024-26). Stuntebeck teaches a containerized content application to restrict access to content resources depending on user compliance rules (par. 0026; par. 0017-0018). Stuntebeck teaches dividing a document into partial structures such as fields (par. 0039) or text strings (par. 0034-0035).
Stuntebeck teaches including an image as one of the partial structures; because Stuntebeck teaches that the file editor may generate a user interface and the user identifies restricted content in the data file using an in input device, for example, to define a spatial region within an image that denotes the restricted content (par. 0032). Stuntebeck teaches the file editor may perform visual content recognition techniques such as facial or object recognition to identify individuals or objects represented in an image or video data file, and determine that the segment in which an individual appears includes restricted content (par. 0037) and teaches replacing such restricted content in the original data file with replacement content, for example, graphics (par. 0041).
teaches determination means for determining, for each partial structure, whether content of the partial structure includes an element corresponding to a predetermined concealment type, determining that a partial structure which does not include an element corresponding to the concealment type is releasable, and determining that a partial structures which includes an element corresponding to the concealment type is unreleasable; because Stuntebeck teaches compliance rules such as a whitelist or blacklist that specifies whether particular users or groups of users are authorized users, when content is identified by a user or management system as comprising restricted content, the user or system can identify individual users or groups of users that are allowed to view the restricted content (par. 0018-0020). Stuntebeck teaches that the file editor can identify restricted content in the data file automatically without the assistance of the user, for example, parsing a text file to compare the text to strings including keywords, names, addresses, digits identifiers, addresses, account numbers, and phone numbers, as well as identifying restricted content by the formatting or structure of the text (par. 0034-0035), as well as other methods of identifying restricted content such as user identified fields and a directory service (par. 0036; par. 0039).
Stuntebeck teaches after restricted content for a data file has been identified, the file editor generates a redacted version of the data file with the restricted content being omitted, and in some examples, replacing the restricted content in the original data file with replacement content, such as null or blank characters, or for images, predefined graphics such as single colored shapes (par. 0040-0041). Stuntebeck teaches in some examples the restricted content is separated into multiple portions and stored in separate locations (par. 0044).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck.
Regarding dependent claim 2, Stuntebeck suggests the document processing apparatus according to claim 1, wherein the processor is programmed to: a presentation unit configured to present, to a user, a screen showing a determination result of the determination unit for each partial structure of the document, and receive a change to the determination result from the user; because Stuntebeck teaches a user interface generated by the file editor, rendering a word processing document which includes restricted and unrestricted content (Fig. 2; par. 0055-0056).  Stuntebeck teaches the interface includes multiple user selection regions indicating portions of the data file the user has specified as being restricted content (par. 0055-0057).  
Stuntebeck does not expressly teach showing a determination result of the determination unit for each partial structure of the document, because in this example Stuntebeck teaches that the user identifies the restricted content.  However, Stuntebeck teaches that the file editor can identify restricted content in the data file automatically without the assistance of the user, for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the user interface disclosed by Stuntebeck to display the automatically identified restricted content taught by Stuntebeck for selection and modification by the user, since Stuntebeck teaches displaying restricted content of a document in an interface allowing selection and modification by the user, therefore it would have been obvious to combine the disclosed elements using the methods taught by Stuntebeck to achieve predictable results. KSR.

Regarding dependent claim 3, Stuntebeck teaches the document processing apparatus according to claim 2, wherein the processor presents, as the screen, a screen displaying (i) content of each partial structure of the document, and (ii) information specifying a portion corresponding to the element corresponding to the concealment type in the content; because Stuntebeck teaches a user interface displaying the redacted data file by replacing restricted content with space characters which appear blank when rendered (par. 0059; Fig. 3). Stuntebeck teaches the user interface includes a button that when selected, initiates the process of retrieving the restricted content and generating the unredacted version of the file (par. 0058-0061; Figs. 3-4).

Regarding dependent claim 4, Stuntebeck teaches the document processing apparatus according to claim 2, wherein the processor is programmed to: process the element which corresponds to the concealment type and which is included in the content of each partial structure of the document, into a releasable expression; present the content of each partial structure of the document processed by the processing unit a determination result indicating that its content is releasable side by side; and receive a change to the determination result from the user; because Stuntebeck teaches a user interface displaying the redacted data file by replacing restricted content with space characters which appear blank when rendered (par. 0059; Fig. 3). Stuntebeck teaches the user interface includes a button that when selected, initiates the process of retrieving the restricted content and generating the unredacted version of the file (par. 0058-0061; Figs. 3-4). Stuntebeck teaches a user interface generated by the file editor, rendering a word processing document which includes restricted and unrestricted content (Fig. 2; par. 0055-0056).  Stuntebeck teaches the interface includes multiple user selection regions indicating portions of the data file the user has specified as being restricted content (par. 0055-0057).  
Stuntebeck teaches that the file editor creates instructions for generating an unredacted version of the redacted data file, where in some examples the instructions specify which portions of the redacted data file are to be replaced by particular portions of the restricted content, for example, a mapping or specified locations may be created (par. 0064-0066).

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Stuntebeck does not disclose the newly claimed limitations of independent claims 1, 5, and 6, “dividing a document into plural partial structures; expressly teaches including an image as one of the partial structures. Specifically, Stuntebeck teaches that the file editor may generate a user interface and the user identifies restricted content in the data file using an in input device, for example, to define a spatial region within an image that denotes the restricted content (par. 0032). Stuntebeck teaches the file editor may perform visual content recognition techniques such as facial or object recognition to identify individuals or objects represented in an image or video data file, and determine that the segment in which an individual appears includes restricted content (par. 0037) and teaches replacing such restricted content in the original data file with replacement content, for example, graphics (par. 0041).
For these reasons, and the reasons of record, it is believed that the rejections of claims 1-6 should be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA L TAPP/Primary Examiner, Art Unit 2144